Citation Nr: 0516672	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02-21 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for post traumatic stress disorder (PTSD), 
rated as 50 disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and daughter


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to May 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which established entitlement to 
service connection for PTSD as 50 percent disabling.  In 
March 2005, a video hearing was held before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The global assessment of functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV).  

The claim for entitlement to service connection for PTSD in 
this case was initiated in December 1999, and the veteran was 
afforded one comprehensive VA mental disorders examination in 
July 2000, at which time his PTSD was assigned a GAF score 
estimated to be between 58-65.  Additional outpatient 
treatment records have been associated with the file since 
that examination, and they reflect somewhat lower GAF sores.  
For example, the veteran was assigned a GAF score of 45 in 
October 2004, but a noticeable improvement was documented 
shortly thereafter after medication was adjusted.  
Nevertheless, the Board is of the opinion that a 
contemporaneous examination of the appellant by a VA 
psychiatrist would materially assist in the development of 
this appeal.  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following development: 

1.  The RO should advise the appellant 
that he should submit to VA copies of any 
evidence relevant to the claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain the appellant's complete 
medical records from the VA Medical 
Centers in Memphis and Poplar Bluff, to 
include from the Paragould Clinic, for 
psychiatric treatment from November 2004 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  After obtaining the above-referenced 
VA records, to the extent available, 
schedule the veteran for a psychiatric 
examination in order to ascertain the 
nature and severity of his PTSD.  All 
indicated tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted.  In 
addition, a Global Assessment of 
Functioning Score consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders must be assigned.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
examinations.  The complete rationale for 
each opinion expressed should be set 
forth in the report.

4.  The examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, corrective procedures should 
be implemented.

5.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the record is returned to the 
Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  In taking this action, the Board implies no 
conclusion, either legal or factual, as to the ultimate 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded. 

This claim must be afforded expeditious treatment.  

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


